This is an action brought to recover damages sustained by the negligent driving of the defendant’s automobile in a public street in the City of Lewiston. The plaintiff is a little girl whose age at the time of the accident was four years. In addition to the injuries complained of there resulted disfiguring scars on the plaintiff’s face, some of which at least are liable to remain with her during life. The jury returned a verdict for the plaintiff for $987.50.
The case comes up on a general motion by the defendant upon the usual grounds. After a careful examination of the testimony we fail to discover any reason for setting the verdict aside. It does not appear that the jury was influenced by prejudice, passion or bias. The damages are not deemed to be excessive, and the entry must be: Motion overruled.